Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2019

                                       No. 04-18-00211-CV

                      Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                      Appellants

                                                 v.

                          TRIPLE I. RANCHES, A Texas Partnership,
                                        Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13940
                        Honorable Spencer W. Brown, Judge Presiding


                                          ORDER
        On October 16, 2018, this court rendered an order abating this appeal because appellants
were debtors in a bankruptcy proceeding pending in the United States Bankruptcy Court for the
Western District of Texas, Austin Division, case number 18-11027. See TEX. R. APP. P. 8.1. In
that order, we advised the parties to immediately notify this Court once the automatice
bankruptcy stay was lifted. On December 21, 2018, appellants filed an order from the
bankruptcy court that dismissed the bankruptcy proceeding, thereby lifting any prior stay. We
construe the filing of the bankruptcy court’s order of dismissal as a motion to reinstate the
appeal.

         Rule 8.3(a) requires, for reinstatement of an appeal previously abated due to bankruptcy,
a certified copy of the order lifting or otherwise terminating the bankrupty stay. See id. R. 8.3(a).
The bankruptcy court order filed by appellants is not certified. We therefore DENY the motion
to reinstate. Appellants can seek reinstatement of the appeal by filing a motion to reinstate with
a certified copy of the bankruptcy court’s order of dismissal attached.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,